COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Gregory Charles

Appellate case number:      01-18-01112-CV

Trial court case number:    2018-40931

Trial court:                334th District Court of Harris County

        On January 10, 2018, relator, Gregory Charles, filed a motion for temporary order
to stay the trial court’s Order Denying Plaintiffs’ Motion to Compel signed December 4,
2018. We grant relator’s motion to stay the enforcement of the trial court’s December 4,
2018 order. See TEX. R. APP. P. 52.10(b). This stay is effective until the case in this Court
is finally decided or the Court otherwise orders the stay lifted. Any party may file a motion
for reconsideration of the stay. See id. 52.10(c).
       It is so ORDERED.


Judge’s signature: ___/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: __January 15, 2019_____